Citation Nr: 1303406	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied reopening of a claim for service connection for residuals of a low back injury. 

In a July 2009 decision, the Board denied reopening of the claim for service connection for a low back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued a Memorandum Decision reversing the Board's July 2009 decision and ordered the Board to reopen the claim.  In a September 2012 decision, the Board reopened the service connection claim, and remanded the reopened claim of entitlement to service connection for a low back disability for further development of the evidence.  The reopened claim is again before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran underwent a VA examination in September 2011.  The report of that examination reflects that the Veteran stated that he went on Social Security due to his bad back when he was only 45 years old and his wife had to make the living.  The claims file does not reflect that the RO requested the records from the Social Security Administration (SSA).  Further, the record does not contain copies of any determinations from the SSA, or any corresponding medical or employment records.  Such records appear relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

As such, VA has been put on notice of the possible existence of relevant SSA records.  Because the Veteran's statements indicate that he may be receiving SSA disability benefits and the records may be pertinent to the adjudication of the instant claim, the Board finds that reasonable efforts should be made to obtain these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain SSA records when they may be relevant).  Therefore, a remand is required in order to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the appellant's claim for disability benefits, including any medical records used to make the decision.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the claims file, and the Veteran must be notified of any inability to obtain these records.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



